Case: 21-2040   Document: 45     Page: 1   Filed: 03/25/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                      VDPP LLC,
                   Plaintiff-Appellant

                            v.

                      VIZIO, INC.,
                   Defendant-Appellee
                 ______________________

                       2021-2040
                 ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:20-cv-00030-JVS-
 KES, Judge James V. Selna.
                  ______________________

                Decided: March 25, 2022
                ______________________

     MATTHEW MICHAEL WAWRZYN, Wawrzyn LLC, Chi-
 cago, IL, argued for plaintiff-appellant.

    CHARLES SHELDON BARQUIST, Maschoff Brennan, Los
 Angeles, CA, argued for defendant-appellee. Also repre-
 sented by ERYNN EMBREE, Irvine, CA.
                 ______________________

  Before NEWMAN, LOURIE, and TARANTO, Circuit Judges.
Case: 21-2040     Document: 45      Page: 2    Filed: 03/25/2022




 2                                       VDPP LLC   v. VIZIO, INC.



 LOURIE, Circuit Judge.
     VDPP LLC appeals from the judgment of the United
 States District Court for the Central District of California
 holding that claims 1 and 27 of U.S. Patent 9,699,444 (“the
 ’444 patent”); claim 2 of U.S. Patent 9,948,922 (“the ’922
 patent”); and claim 6 of U.S. Patent 10,021,380 (“the ’380
 patent”) are invalid as indefinite. VDPP LLC v. Vizio, Inc.,
 No. SACV 20-00030 (JVS), 2021 WL 3621887 (C.D. Cal.
 Apr. 5, 2021) (“Decision”). The district court’s judgment
 was based on its determination that certain claim limita-
 tions are drafted in means-plus-function format under
 § 112(f), and they have no disclosed corresponding struc-
 tures. Because we conclude that the district court erred in
 holding that the limitations are drafted in means-plus-
 function format, we reverse its judgment of invalidity and
 remand for further proceedings.
                         BACKGROUND
      VDPP owns the ’444, ’922, and ’380 patents (“the pa-
 tents-in-suit”). 1 The patents-in-suit are directed to an ap-
 paratus that purports to create an “illusion of continuous
 movement.” ’380 patent, col. 46 ll. 38–42. To create that
 illusion, the apparatus repetitively presents to the viewer
 “at least two substantially similar” images and a third dis-
 similar “bridging picture.” Id., col. 46 ll. 6–10. As a result,
 the images appear to have “seamless and sustained direc-
 tional movement.” Id., col. 46 ll. 11–12. For example, the
 alternating images can “create the optical illusion of a door
 forever cracking open.” Id., col. 54 l. 22. In one embodi-
 ment, the apparatus includes a “processor” and “storage.”
 Id., col. 14 ll. 34–38.



     1    The ’922 and ’380 patents are continuations-in-part
 of the ’444 patent. Because the specifications of these three
 patents are similar, we cite the ’380 patent specification
 unless otherwise noted.
Case: 21-2040       Document: 45    Page: 3    Filed: 03/25/2022




 VDPP LLC   v. VIZIO, INC.                                   3



     This appeal primarily centers on one aspect of the
 claimed invention: whether the limitations “processor” and
 “storage,” as recited in the claims, are drafted in means-
 plus-function format under § 112(f).
     Claim 1 of the ’444 patent is representative and reads
 as follows:
    1. An apparatus comprising:
        a storage adapted to:
               store one or more image frames;
               and
        a processor adapted to:
               obtain a first image frame from a
               first video stream;
               expand the first image frame to
               generate a modified image frame,
               wherein the modified image frame
               is different from the first image
               frame;
               generate a bridge frame, wherein
               the bridge frame is a non-solid
               color, wherein the bridge frame is
               different from the first image frame
               and different from the modified im-
               age frame;
               blend the modified image frame
               with the bridge frame to generate a
               blended modified image frame; and
               display the blended modified image
               frame.
 ’444 patent, col. 47 ll. 40–54 (emphases added).
     The remaining asserted claims are substantially simi-
 lar to claim 1 of the ’444 patent but recite different
Case: 21-2040     Document: 45     Page: 4    Filed: 03/25/2022




 4                                       VDPP LLC   v. VIZIO, INC.



 functions for the processor. For example, claim 27 of the
 ’444 patent recites that the processor is adapted to
 “shrink[]” or “remov[e] a portion of the first image frame”
 and that the “bridge frame is black.” Id., col. 50 ll. 37–57.
 Claim 2 of the ’922 patent recites that the processor is
 adapted to display a “first modified image frame,” a black
 “bridge frame,” and a “second modified image frame.” ’922
 patent, col. 113 ll. 27–48. Claim 6 of the ’380 patent recites
 that the processor is “communicably coupled to the storage”
 and adapted to combine a “modified first image frame” and
 “modified second image frame” to “generate a modified
 combined image frame.” ’380 patent, col. 113 ll. 28–51.
     On January 7, 2020, VDPP sued Vizio, Inc., a company
 that manufactures and sells television sets. In its com-
 plaint, VDPP alleged that Vizio’s “P-series” television sets
 infringe claims 1 and 27 of the ’444 patent, claim 2 of the
 ’922 patent, and claim 6 of the ’380 patent. Complaint,
 VDPP LLC v. Vizio, Inc., No. SACV 20-00030 (JVS) (C.D.
 Cal. Jan. 7, 2020), ECF No. 1.
     In response, Vizio asserted an affirmative defense of
 invalidity. According to Vizio, the limitations “storage” and
 “processor” are drafted in means-plus-function format un-
 der § 112(f), and the specifications do not disclose struc-
 tures that correspond to the recited functions of those
 limitations.
     On April 5, 2021, the district court issued a decision
 concluding that the asserted claims are invalid as indefi-
 nite. First, the court determined that the limitations “pro-
 cessor” and “storage” are subject to § 112(f) because the
 “asserted claims do not describe how [they] carry out the
 recited functions—only that they do.” Decision, 2021 WL
 3621887, at *4. Thus, according to the court, the disputed
 limitations are merely “black box[es] for performance of a
 function.” Id. Next, the court found that the disputed lim-
 itations have no corresponding structures in the specifica-
 tion. Id. at *5. Because of that lack of disclosure, the court
Case: 21-2040       Document: 45     Page: 5    Filed: 03/25/2022




 VDPP LLC   v. VIZIO, INC.                                     5



 concluded that the asserted claims are indefinite. Id. The
 parties then stipulated to a final judgment that the as-
 serted claims are invalid as indefinite. J.A. 18.
     VDPP appealed. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                             DISCUSSION
    Indefiniteness is a question of law that we review de
 novo. See MasterMine Software, Inc. v. Microsoft Corp.,
 874 F.3d 1307, 1313 (Fed. Cir. 2017). Whether claim lan-
 guage is subject to 35 U.S.C. § 112(f) is also a question of
 law that we review de novo. See Rain Computing, Inc. v.
 Samsung Elec. Am., Inc., 989 F.3d 1002, 1005 (Fed. Cir.
 2021) (citing Williamson v. Citrix Online, LLC, 792 F.3d
 1339, 1346 (Fed. Cir. 2015)).
     Section 112(f) provides that a patent applicant may ex-
 press “[a]n element in a claim” as “a means or step for per-
 forming a specified function without the recital of
 structure.” But, recites the statute, the claim will be con-
 strued to cover only “the corresponding structure . . . de-
 scribed in the specification and equivalents thereof.”
     A § 112(f) analysis consists of two steps. See Dyfan,
 LLC v. Target Corp., No. 2021-1725, — F.4th —, slip op. at
 7 (Fed. Cir. 2022). At step one, we determine whether, as
 a threshold matter, § 112(f) applies to the claim limitation.
 See id. In making that determination, we have “long rec-
 ognized the importance of the presence or absence of the
 word ‘means.’” Williamson, 792 F.3d at 1348. In the ab-
 sence of the word means, we presume that a claim limita-
 tion is not subject to § 112(f). Id. To overcome that
 presumption, a challenger must “demonstrate[] that the
 [limitation] fails to ‘recite sufficiently definite structure.’”
 Dyfan, slip. op. at 8 (quoting Williamson, 792 F.3d at 1349).
     We have also recognized, however, that “the essential
 inquiry is not merely the presence or absence of the word
 ‘means’” but rather, whether the skilled artisan would
Case: 21-2040     Document: 45      Page: 6    Filed: 03/25/2022




 6                                       VDPP LLC   v. VIZIO, INC.



 understand the limitation to “have a sufficiently definite
 meaning as the name for structure.” Id., slip. op. at 8 (quot-
 ing Williamson, 792 F.3d at 1348). If we determine that
 the limitation fails to recite sufficiently definite structure,
 we then conclude that § 112(f) applies and move to step two
 of the analysis. At step two, we determine whether the
 specification discloses structure that “corresponds to the
 claimed function.” Williamson, 792 F.3d at 1351.
      VDPP argues that the district court erred in holding
 that the limitations “processor” and “storage” are subject to
 § 112(f). VDPP emphasizes that, because the disputed lim-
 itations lack the word “means,” there is a rebuttable pre-
 sumption that they are not subject to § 112(f). According
 to VDPP, the court failed to give that presumption any ef-
 fect. VDPP adds that the limitations should be construed
 according to their plain and ordinary meaning. Vizio re-
 sponds that the “processor” and “storage” limitations are
 subject to § 112(f) because they are “nothing more than
 nonce words.” Appellee’s Br. 5.
     We agree with VDPP that the district court erred in
 holding that the limitations “processor” and “storage” are
 subject to § 112(f).
     First, as VDPP points out, the district court failed to
 give effect to the presumption against the application of
 § 112(f). Specifically, although the court acknowledged
 that the presumption against § 112(f) applied, it then im-
 mediately concluded, without evidence, that Vizio over-
 came the presumption. See Decision, 2021 WL 3621887, at
 *4 (Concluding that the terms “only stand to set up a black
 box for performance of a function without any description
 of how such a function is performed.”). That was erroneous.
 To overcome this presumption, Vizio was required to pro-
 vide at least some evidence that a person of ordinary skill
 would not have understood the limitations to “recite suffi-
 ciently definite structure[s].” Dyfan, slip. op. at 12 (citing
 Apex Inc. v. Raritan Comput., Inc., 325 F.3d 1364, 1372–73
Case: 21-2040       Document: 45    Page: 7    Filed: 03/25/2022




 VDPP LLC   v. VIZIO, INC.                                    7



 (Fed. Cir. 2003)). The court pointed to no such evidence
 from Vizio, instead summarily concluding that the limita-
 tions are subject to § 112(f). See, e.g., Decision, 2021 WL
 3621887, at *4 (The “terms are surrogates for means terms
 for the performance of their recited functions.”); (“[T]he as-
 serted claims do not describe how the ‘storage’ or ‘processor’
 carry out the recited functions—only that they do.”).
      Moreover, the district court overlooked intrinsic evi-
 dence showing that the terms “processor” and “storage” do
 connote structure to a skilled artisan. For example, the
 specifications explain that “processors” and “storage” are
 “well-known.” ’380 patent, col. 62 ll. 48–52; ’922 patent,
 col. 63 ll. 19–22 2. In other words, contrary to the court’s
 determination, a skilled artisan would not understand
 “processors” and “storage” to merely be “black box[es] for
 performance of a function.” Decision, 2021 WL 3621887, at
 *4. Rather, they “exist[ed] in [the] prior art at the time of
 the invention[].” Zeroclick, LLC v. Apple Inc., 891 F.3d
 1003, 1008 (Fed. Cir. 2018).
     Still, Vizio insists that the district court’s analysis was
 correct and supported by the evidence. Vizio, however,
 points to no such evidence on appeal. Instead, it simply
 repeats the court’s conclusory statements that the limita-
 tions are “nothing more than generic words.” Appellee’s
 Br. 8. That is insufficient to overcome the presumption
 against application of § 112(f). Accordingly, the court erred
 in concluding that the limitations are subject to § 112(f).
    Vizio makes several additional arguments, all unper-
 suasive.
     First, Vizio emphasizes that the specifications fail to
 disclose structures capable of performing the claimed func-
 tions. According to Vizio, because of that lack of disclosure,
 the claims are invalid as indefinite. For example, Vizio


     2   That disclosure is not recited in the ’444 patent.
Case: 21-2040      Document: 45       Page: 8     Filed: 03/25/2022




 8                                          VDPP LLC   v. VIZIO, INC.



 contends that the specifications only disclose “generic com-
 puter diagrams” and no “algorithm for performance of the
 functions.” Appellee’s Br. 11–13.
     Vizio’s argument misses the mark. Whether the speci-
 fications disclose adequate corresponding structures for
 the claimed functions is a question we review at step two
 of the § 112(f) analysis. As explained above, this appeal
 centers on step one. And, because we conclude at step one
 that § 112(f) does not apply to the disputed limitations, we
 need not address whether, at step two, the specifications
 adequately disclose structures for those functions.
     Second, Vizio emphasizes that, because the limitations
 “processor” and “storage” inherently connote function, they
 are necessarily subject to § 112(f). We disagree.
     “[T]he mere fact that the disputed limitations incorpo-
 rate functional language does not automatically convert
 [them] into means for performing such functions.” Zero-
 click, 891 F.3d at 1008. “Many devices take their names
 from the functions they perform. Examples are innumera-
 ble, such as ‘filter,’ ‘brake,’ ‘clamp,’ ‘screwdriver,’ or ‘lock.’”
 Id. (quoting Greenberg v. Ethicon Endo–Surgery, Inc., 91
 F.3d 1580, 1583 (Fed. Cir. 1996)). Accordingly, that the
 disputed limitations incorporate functional language—
 “processing” and “storing”—does not necessarily render
 them subject to § 112(f).
      Additionally, Vizio’s arguments are particularly unper-
 suasive in view of our holding in Dyfan. 3 In Dyfan, the dis-
 trict court determined that the limitations “code” and
 “application” were subject to 112(f). Dyfan, slip. op. at 6.
 We reversed the district court’s construction of those terms
 (among others), explaining that the court did not give effect
 to the presumption against § 112(f). Id., slip. op. at 19.


     3   Our decision in Dyfan issued after the district
 court’s decision.
Case: 21-2040       Document: 45       Page: 9   Filed: 03/25/2022




 VDPP LLC   v. VIZIO, INC.                                     9



 More specifically, we held that the defendant failed to show
 “that persons of ordinary skill in the art would not have
 understood the ‘code’/‘application’ limitations to connote
 structure in light of the claim as a whole.” Id., slip. op. at
 11–12 (citing Apex, 325 F.3d at 1372–73.) That same ra-
 tionale applies here. As explained above, the court ignored
 that it was Vizio’s burden to rebut the presumption against
 § 112(f), and Vizio failed to meet that burden.
     In summary, we determine that the district court erred
 in holding that the disputed limitations are subject to
 § 112(f). And because the district court’s conclusion of in-
 validity was premised on its erroneous application of
 § 112(f), we reverse its decision. Additionally, although in
 some portions of its decision, the court referred only to the
 “asserted claims,” in other portions, it referred to all
 claims. To the extent that the court held all the patent
 claims invalid as indefinite (not just the asserted claims),
 we also reverse that determination.
                             CONCLUSION
     We have considered Vizio’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we re-
 verse the district court’s decision that the asserted claims
 are invalid as indefinite and remand for further proceed-
 ings consistent with this opinion.
               REVERSED AND REMANDED
                               COSTS
 Costs to VDPP.